48 So. 3d 92 (2010)
Debbie SPOONER, Appellant,
v.
POMPYS TYPESETTING & PRINT & RISK ENTERPRISE MANAGEMENT, Appellees.
No. 1D10-1535.
District Court of Appeal of Florida, First District.
October 25, 2010.
Rehearing Denied November 23, 2010.
Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.
Henry J. Roman of Vernis & Bowling of Broward, P.A., Hollywood, for Appellees.
PER CURIAM.
Claimant, Debbie Spooner, challenges an order of the Judge of Compensation Claims (JCC) which provided alternative grounds for denying her claims for disability benefits. In the order on appeal, the JCC determined that Claimant was not entitled to permanent total disability benefits because Claimant failed to prove that her injury was catastrophic under the definition provided by section 440.02(34)(f), Florida Statutes (1997). The JCC also determined that Claimant was not entitled to temporary disability benefits because Claimant reached maximum medical improvement prior to the periods for which *93 benefits were sought. Because these findings are supported by competent, substantial evidence, we affirm the denial of Claimant's request for benefits. However, the JCC's alternative findings that Claimant failed to establish major contributing cause were an improper application of the law. Accordingly, we AFFIRM the denial of the claim for benefits and REMAND with directions to strike the findings concerning major contributing cause in the order.
WOLF, DAVIS, and WETHERELL, JJ., concur.